Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims, 1-32 and 108, drawn to a synthetic microorganism, comprising a recombinant nucleotide comprising at least one kill switch molecular modification, and a kit comprising the synthetic microorganism, classified in C12N 15/09.
Invention II. Claims 34-107, drawn to a method for eliminating and preventing the recurrence of an undesirable microorganism in a subject hosting a microbiome, classified in A61K 2035/11.

Distinctness
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case Invention I can be used for drug delivery.

Search Burden
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be 
The search of these different groups of inventions would require a different field of search including different classification searches and employing different search queries in view of their divergent subject matter.

Applicant’s Response
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.-  

Means for Traversal
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
This application contains claims directed to the following patentably distinct species:
Species Group A: Target Microorganism. Claim 13 and 51 recite “wherein the target microorganism is selected from a bacterial, fungal, or protozoal target microorganism.”
Species Group B: Target Microorganism genus. Claim 14 and 52 recite “the target microorganism…..is a member of a genus selected from the group consisting of Acinetobacter, Corynebacterium, Cutibacterium, Staphylococcus, Streptococcus, Propionibacterium, and Pseudomonas.”
Species Groups C: Cell death gene. Claim 16 and 70 recite “wherein the cell death gene is selected from the group consisting of sprAJ, sprA2, kpnl, smal, sprG, relF, rsaE, yoeB, mazF, yejM, or lysostaphin toxin gene.”
Species Groups D: Cell death gene sequence.  Claim 17 and 71 recite “wherein the cell death gene comprises a nucleotide sequence selected from the group consisting of SEQ ID NOs: 122, 124, 125, 126, 127, 128, 274, 275, 284, 286, 288, 290, 315, and 317, or a substantially identical nucleotide sequence.”
Species Group E: Gene of the first promoter.  Claim 18  and 67 recite :wherein the first promoter is derived from a gene selected from the group consisting of isdA, isdB, isdG, hlgA, hlgA1, hlgA2, hlgB, hrtAB, sbnC, sbnD, sbnl, sbnE, isdl, lrgA, lrgB, ear, fhuA, jhuB, hlb, heme ABC transporter 2 gene, heme ABC transporter gene, isd ORF3, sbnF, alanine dehydrogenase gene, diaminopimelate decarboxylase gene, iron ABC transporter gene, threonine dehydratase gene, siderophore ABC transporter gene, SAM dep Metrans gene, HarA, splF, splD, dps, SAUSA300_2617, SAUSA300_2268, SAUSA300_2616, srtB, sbnA, sbnB, sbnG, leuA, sstA, sirA, isdA, and spa.”
Species Group F: Nucleotide sequence of the first promoter.  Claim 19 and 68 recite “wherein the first promoter comprises a nucleotide sequence selected from the 
Species Groups G: Antitoxin gene.  Claim 21 and 74 recite “wherein the antitoxin gene is selected from the group consisting of a sprA 1 antitoxin gene, sprA2 antitoxin gene, sprG antitoxin gene or sprF, holin antitoxin gene, 187-lysK antitoxin gene, yefM antitoxin gene, lysostaphin antitoxin gene, or mazE antitoxin gene, kpn1 antitoxin gene, sma1 antitoxin gene, relF antitoxin gene, rsaE antitoxin gene, or yoeB antitoxin gene, respectively.”
Species Group H: Nucleotide sequence of the antitoxin gene.  Claim 22 and 75 recite “wherein the antitoxin gene comprises a nucleotide sequence selected from the group consisting of SEQ ID NOs: 273, 306, 307, 308, 309, 310, 311, 312, 314, 319, or 322, or a substantially identical nucleotide sequence.”
Species Group I: Gene of the second promoter.  Claim 23 and 76 recite “wherein the second promoter comprises or is derived from a gene selected from the group consisting of clfB, sceD, walKR, atlA, oatA; phosphoribosylglycinamide formyltransferase gene, phosphoribosylaminoimidazole synthetase gene, amidophosphoribosyltransferase gene,
phosphoribosylformylglycinamidine synthase gene, phosphoribosylformylglycinamidine synthase gene, phosphoribosylaminoimidazole-succinocarboxamide gene, trehalose permease IIC gen, DeoR family [sic] transcriptional regulator gene, phosphofructokinase gene, PTS fructose transporter subunit IIC gene, galactose-6-phosphate isomerase gene, NarZ, NarH, NarT, alkylhydroperoxidase gene, hypothetical protein gene, DeoR 
Species Group J: Clumping factor B promoter sequence.  Claim 24 and 77 recite “the second promoter is a PclfB (clumping factor B) and comprises a nucleotide sequence of SEQ ID NO: 117, 118, 129 or 130, or a substantially identical nucleotide sequence thereof.”
Species Group K: Gene product from nanofactory molecular modification.  Claim 27 recites “a product selected from the group consisting of an enzyme, amino acid, metabolic intermediate, and a small molecule.”
Species Group L: Component of composition.  Claim 28 recites “a composition comprising……. a pharmaceutically acceptable carrier, diluent, emollient, binder, excipient, lubricant, sweetening agent, flavoring agent, wetting agent, preservative, buffer, or absorbent, or a combination thereof.”
Species Group M: Component of pharmaceutical composition.  Claim 29 recites “further comprising a nutrient, prebiotic, commensal, and/or probiotic bacterial species.”
Species Group N: Method of detecting the undesirable microorganism.  Claim 36 recites “wherein the detectable presence of the undesirable microorganism is determined by a method comprising a phenotypic method and/or a genotypic method.”
Species Group O: Phenotypic method of detection. Claim 36 recites “wherein the phenotypic method is selected from the group consisting of biochemical reactions, serological reactions, susceptibility to anti-microbial agents, susceptibility to phages, susceptibility to bacteriocins, and/or profile of cell proteins.”
Species Group P: Genotypic method of detection. Claim 36 recites “wherein the genotypic method is selected from the group consisting of hybridization, plasmids 
Species Group Q: Element of the non-native attribute.  Claim 43 recites “wherein the at least one element imparting the non-native attribute is selected from the group consisting of kill switch molecular modification, virulence block molecular modification, metabolic modification, and nano factory molecular modification.”
Species Group R: Species of the Target microorganism.  Claim 53 recites “wherein the target microorganism is selected from the group consisting of Acinetobacter johnsonii, Acinetobacter baumannii, Staphylococcus aureus, Staphylococcus epidermidis, Staphylococcus lugdunensis, Staphylococcus warneri,
Staphylococcus saprophyticus, Corynebacterium acnes, Corynebacterium striatum,
Corynebacterium diphtheriae, Corynebacterium minutissimum, Cutibacterium acnes,
Propionibacterium acnes, Propionibacterium granulosum, Streptococcus pyogenes,
Streptococcus aureus, Streptococcus agalactiae, Streptococcus mitis, Streptococcus viridans, Streptococcus pneumoniae, Streptococcus anginosis, Steptococcus constellatus, Streptococcal intermedius, Streptococcus agalactiae, Pseudomonas aeruginosa, Pseudomonas oryzihabitans, Pseudomonas stutzeri, Pseudomonas putida, and Pseudomonas jluorescens.”
Species Group S: Target strain.  Claim 53 recites “wherein the target strain is a Staphylococcus aureus 502a strain or RN4220 strain.”
Species Group T: Change in state.  Claim 55 recites “wherein the change in state is selected from one or more of pH, temperature, osmotic pressure, osmolality, oxygen 
Species Group U: First promoter.  Claim 61 recites “wherein the first promoter is a blood, serum, plasma, and/or heme responsive promoter.”
Species Group V: Decolonizing agent.  Claim 81 recites “wherein the decolonizing agent is selected from the group consisting of a disinfectant, bacteriocide, antiseptic, astringent, and antimicrobial agent.” Claim 82 recites “wherein the decolonizing agent is selected from the group consisting of alcohols, aldehydes (glutaraldehyde, formaldehyde, formaldehyde-releasing agents (noxythiolin = oxymethylenethiourea, tauroline, hexamine, dantoin), o-phthalaldehyde), anilides (triclocarban = TCC = 3,4,4'triclorocarbanilide), biguanides ( chlorhexidine, alexidine, polymeric biguanides
(polyhexamethylene biguanides with MW> 3,000 g/mol, vantocil), diamidines (propamidine, propamidine isethionate, propamidine dihydrochloride, dibromopropamidine, dibromopropamidine isethionate), phenols (fentichlor, p-chloro-m-xylenol, chloroxylenol, hexachlorophene), bis-phenols (triclosan, hexachlorophene), chloroxylenol (PCMX), quaternary ammonium compounds (cetrimide, benzalkonium chloride, cetyl pyridinium chloride), silver compounds (silver sulfadiazine, silver nitrate), peroxy compounds (hydrogen peroxide, peracetic acid, benzoyl peroxide), iodine compounds (povidone-iodine, poloxamer-iodine, iodine), chlorine-releasing agents (sodium hypochlorite, hypochlorous acid, chlorine dioxide, sodium dichloroisocyanurate, chloramine-T), copper compounds ( copper oxide), isotretinoin, sulfur compounds, botanical extracts (Melaleuca spp. (tea tree oil), (Vaccinium spp. (e.g., A-type Terminalia avicennioides Guill & Perr., Phylantus discoideus muel. Muel-Arg., Ocimum gratissimum Linn., Acalypha wilkesiana Muell-Arg., Hypericum pruinatum Boiss.&Bal., Hypericum olimpicum L. and Hypericum sabrum L., Hamamelis virginiana (witch hazel), Clove oil, Eucalyptus spp., rosemarinus officinalis spp.(rosemary), thymus spp.(thyme), Lippia spp. (oregano), lemongrass spp., cinnamomum spp., geranium spp., lavendula spp.), aminolevulonic acid, and topical antibiotic compounds (bacteriocins; mupirocin, bacitracin, neomycin, polymyxin B, gentamicin).”
Species Group W: Antimicrobial agent.  Claim 83 recites “wherein the antimicrobial agent is selected from the group consisting of vancomycin, cefazolin, cepahalothin, cephalexin, linezolid, daptomycin, clindamycin, lincomycin, mupirocin, bacitracin, neomycin, polymyxin B, gentamicin, prulifloxacin, ulifloxacin, fidaxomicin, minocyclin, metronidazole, metronidazole, sulfamethoxazole, ampicillin, trimethoprim, ofloxacin, norfloxacin, tinidazole, norfloxacin, omidazole, levofloxacin, nalidixic acid, ceftriaxone, azithromycin, cefixime, ceftriaxone, cefalexin, · ceftriaxone, rifaximin, ciprofloxacin, norfloxacin, ofloxacin, levofloxacin, gatifloxacin, gemifloxacin, prufloxacin, ulifloxacin, moxifloxacin, nystatin, amphotericin B, flucytosine, ketoconazole, posaconazole, clotrimazole, voriconazole, griseofulvin, miconazole nitrate, and fluconazole.”
Species Group X: Promoting agent.  Claim 93 recites “where the promoting agent is a nutrient, prebiotic, commensal, stabilizing agent, humectant, and/or probiotic bacterial species.”
Species Group Y: Nutrient.  Claim 95 recites “wherein the nutrient is selected from sodium chloride, lithium chloride, sodium glycerophosphate, phenylethanol, mannitol, tryptone, peptide, and yeast extract.”
Species Group Z: Prebiotic. Claim 96 recites “wherein the prebiotic is selected from the group consisting of short-chain fatty acids (acetic acid, propionic acid, butyric acid, isobutyric acid, valeric acid, isovaleric acid ), glycerol, pectin-derived oligosaccharides from agricultural byproducts, fructo-oligosaccarides (e.g., inulin-like prebiotics), galacto-oligosaccharides (e.g., raffinose ), succinic acid, lactic acid, and mannan-oligosaccharides.”
Species Group AA: Probiotic. Claim 97 recites wherein the probiotic is selected from the group consisting of Bifidobacterium breve, Bifidobacterium bifidum, Bifidobacterium lactis, Bifidobacterium infantis, Bifidobacterium breve, Bifidobacterium longum, Lactobacillus reuteri, Lactobacillus paracasei, Lactobacillus plantarum, Lactobacillus johnsonii, Lactobacillus rhamnosus, Lactobacillus acidophilus, Lactobacillus salivarius, Lactobacillus casei, Lactobacillus plantarum, Lactococcus lactis, Streptococcus thermophiles, and Enterococcus fecalis.”
Species Group BB: Commensal.  Claim 98 recites “wherein the commensal is selected from the group consisting of Acinetobacter johnsonii, Acinetobacter baumannii, Staphylococcus aureus, Staphylococcus epidermidis, Staphylococcus lugdunensis, Staphylococcus warnen, Staphylococcus saprophyticus, Corynebacterium acnes, Corynebacterium striatum, Corynebacterium diphtheriae, Corynebacterium minutissimum, Cutibacterium acnes, Propionibacterium acnes, Propionibacterium granulosum, Streptococcus pyogenes, Streptococcus aureus, Streptococcus agalactiae, Streptococcus mitis, Streptococcus viridans, Streptococcus pneumoniae, Streptococcus anginosis, Steptococcus constellatus, Streptococcal intermedius, Streptococcus agalactiae, Pseudomonas aeruginosa, Pseudomonas oryzihabitans, Pseudomonas stutzeri, Pseudomonas putida, and Pseudomonas fluorescens. 
Species Group CC: Antibiotic resistant bacteria.  Claim 101 recites “wherein the antibiotic-resistant bacteria is a Gram-positive bacterial species selected from the group consisting of a Streptococcus spp., Cutibacterium spp., and a Staphylococcus spp.”
Species Group DD: Streptococcus species.  Claim 102 recites “wherein the Streptococcus spp. is selected from the group consisting of Streptococcus pneumoniae, Steptococcus mutans, Streptococcus sobrinus, Streptococcus pyogenes, and Streptococcus agalactiae.”
Species Group EE: Cutibacterium species.  Claim 103 recites “wherein the Cutibacterium spp. is selected from the group consisting of Cutibacterium acnes subsp. acnes, Cutibacterium acnes subsp. defendens, and Cutibacterium acnes subsp. elongatum.”
Species Group FF: Staphylococcus species. Claim 104 recites “wherein the Staphylococcus spp. is selected from the group consisting of Staphylococcus aureus, Staphylococcus epidermidis, and Staphylococcus saprophyticus.”
Species Group GG: Toxin.  Claim 106 recites “wherein the toxin is selected from the group consisting of a Panton-Valentine leucocidin (PVL) toxin, toxic shock syndrome toxin-l (TSST-1), staphylococcal alpha-hemolysin toxin, staphylococcal beta-hemolysin toxin, staphylococcal gamma-hemolysin toxin, staphylococcal delta-hemolysin toxin, enterotoxin A, enterotoxin B, enterotoxin C, enterotoxin D, enterotoxin E, and a coagulase toxin.

Distinctness
The species recited in the above groups are independent and distinct because each of the species groups is different, unique, and/or structurally defined by its chemical structure which will give rise to unique functions, has unique modes of action, or is defined by its cellular structure which is uniquely made.  Since each species and/or specific structure is unique, each species recite characteristics that are mutually exclusive with the other species. In addition, each give rise to unique functions. Furthermore, these species are not obvious variants of each other based on the current record.

Search Burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Each of the different species is identified a different nucleotide sequence, and a different genetic structure. These different species would require unique and mutually exclusive search strategies, search terms, search queries, and would require searching different classes/subclasses that is not likely to result in finding art pertinent to the other species. Thus, there is a burdensome search and restriction is proper.

Applicant’s Response
Applicant is required under 35 U.S.C. 121 to elect a single specific Target Microorganism of Species Group A, single specific Target Microorganism genus of Species Group B, single specific Cell death gene of Species Group C, single specific Cell death gene sequence of Species Group D, single specific Gene of the first promoter of Species Group E, single specific Nucleotide sequence of the first promoter of Species Group F, single specific Antitoxin gene of Species 
Applicant is required under 35 U.S.C. 121 to elect a single specific Target Microorganism of Species Group A, single specific Target Microorganism genus of Species Group B, single specific Cell death gene of Species Group C, single specific Cell death gene sequence of Species Group D, single specific Gene of the first promoter of Species Group E, single specific Nucleotide sequence of the first promoter of Species Group F, single specific Antitoxin gene of Species Group G, single specific Nucleotide sequence of the antitoxin gene of Species Group H, single specific Gene of the second promoter of Species Group I, single specific Clumping factor B promoter sequence of Species Group J, single specific or single specific combination of Methods of detecting the undesirable microorganism of Species Group N, single specific or single specific combination of Phenotypic methods of detection of Species Group O, single specific or single specific combination of Genotypic methods of detection of Species Group P, single specific Element of the non-native attribute of Species Group Q, single specific Species of the Target microorganism of Species Group R, single specific Target strain of Species Group S, single specific Change in state of Species Group T, single specific or single specific combination of First promoters of Species Group U, single specific Decolonizing agent of Species Group V, single  of Species Group DD, single specific Cutibacterium species of Species Group EE, single specific Staphylococcus species of Species Group FF, and single specific Toxin of Species Group GG if Invention II is elected for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. THE ELECTION MUST IDENTIFY A NAME OR A SEQ ID NOs FOR EACH OF THE ELECTED SPECIES. Currently, all claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Means for Transversal
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636